PER CURIAM.
Defendant appeals from a judgment entered against her in a trial to the court. The sole issue in this appeal is whether or not defendant had agreed to assume liability for debts incurred by her mother as a patient in the plaintiffs medical-care facility. While there was no evidence to spare in support of plaintiffs position, there was sufficient to create a fact question. In an action at law this is the end of our factual inquiry — whether the trier of fact be district or circuit judge or district or circuit court jury.
Affirmed.